On the Merits.
The judgment in this case was based entirely upon the award of arbitrators. The record declares and the fact is conceded that the arbitrators took no oatli as they were required to do by Article 3111 of the Civil Code.
It is claimed that Barksdale &. Barksdale, agents or attorneys of the defendant, consented to and waived this requirement verbally, but we find no authority on their part to give such consent or make such waiver.
Article 3101 declares that an attorney in fact (still less an attorney at law) can not make a submission without a special power, and the submission under Article C. C. 3100 must he in writing. An attorney-at-law, as such, has no authority to make a submission. Both attorneys and agents must keep within their powers. We have no alternative but to reverse the judgment.
*426For the reasons assigned, it is ordered, adjudged and decreed that 1he judgment appealed from be, and the same is hereby, annulled, avoided and reversed, and that this cause be remanded to the District Court for further proceedings.
Rehearing refused.